DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response to the restriction requirement filed on October 5, 2021, has been received and entered.  Claims 1-6 and 13 have been amended, no claims have been cancelled, and claims 15-16 have been newly added.  Claims 1-16 are pending in this instant application.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, drawn to an antimicrobial polymer coating composition comprising: a urethane acrylate-based oligomer or polymer, a photosensitizer; and a photoinitiator, wherein a molar ratio of the urethane functional group to the (rneth)acryate-based .oligomer or polymer is 1 to 10 in the reply filed on October 5, 2021 is acknowledged.
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 1-7 are under consideration
The Election/Restriction requirement is deemed proper and made final.
Priority

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 2 recite a urethane acrylate-based oligomer or polymer in line 2 of claim 1 and then goes onto recite the (meth)acrylate-based functional group  in the urethane acrylate-based oligomer or polymer in lines 4 and 5 of claim 1.  This is inconsistent as the structure Applicant is claiming is a urethane (meth)acrylate-based oligomer or polymer.  Claims 2-7 are included in this rejection as they depend from claim 1.

Claim Rejections - 35 USC § 112 (d)
	The following is a quotation of 35 U.S.C. 112(d):




The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 depends from claim 1 and recites wherein the molar ratio of the urethane functional group to the (meth)acrylate-based functional group is in the range of 4 to 8.  However, claim 1 recites a single point wherein the molar ratio of the urethane functional groups to the (meth)acrylate-based functional group is 1 to 10.  Accordingly, claim 3 fails to further limit the single value for the ratio recited in claim 1 of 1 to 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
	Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wainwright et al. (Journal of Photochemistry and Photobiology B: Biology 84 (2006) 227-230), Cho et al. (Journal of Applied Polymer Science, Vol. 93, 1473-1483 2004), and Pajerski (Pat. No.: US 8,901,244; Date of Patent: Dec. 2, 2014). 
	
	The claims recites an antimicrobial polymer coating composition comprising: a urethane acrylate-based oligomer or polymer, a photosensitizer; and a photoinitiator, wherein a molar ratio of the urethane functional group to the (rneth)acryate-based .oligomer or polymer is 1 to 10.

	Regarding claims 1 and 3 Wainwrigth discloses a bactericidal surface layer comprising a polymer resin and a photosensitizer (abstract); wherein the polymer comprises urethane acrylate (page 228, column 1 section 2).  Wainwright does not disclose the presence of a photoiniator or the molar ratio of urethane based functional group to (meth)acrylate based functional group.
	However, in the same field of endeavor of compositions comprising urethane acrylate polymers and photosensitizers (page 1483 conclusion), Cho discloses the use of a photoinitiator (Fig. 1 and 1474 Materials).
	Additionally, in the same field of urethane acrylate polymers for films (abstract and column 2 lines 30-35), Pajerski discloses that the ratios of acrylates to urethane in hybrids 
	Pursuant to MPEP 2144.05 (II)(A) Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).


	Regarding claim 4, Cho discloses wherein the percent of urethane acrylate is 60 % and the amount of photosensitizer is 0.5% (page 1475 Table 1).
	Regarding claim 7, Wainwrigth discloses wherein the composition is placed in a water solution (page 228 column 2 paragraph 1).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Wainwright et al., Cho et al, and Pajerski to include a photoinitiator in a composition comprising urethane acrylate polymers and photosensitizers and for the  ratios of acrylates to urethane to include the instantly claimed ranges as Pajerski discloses that there is a wide ratio range of acrylates to urethane in urethane acrylate based polymers.as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include a photoinitiator into the process as it has low shrinkage and exhibits low viscosity and negligible toxicity as  evidenced by Cho (page 1473 column 2 paragraph 2).  One of ordinary skill in the art would be motivated to have a specific ratio of acrylate based functional group to urethane functional group because Pajerski discloses that the ratios of acrylates to urethane in hybrids of acrylates 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.



	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wainwright et al. (Journal of Photochemistry and Photobiology B: Biology 84 (2006) 227-230), Cho et al. (Journal of Applied Polymer Science, Vol. 93, 1473-1483 2004), and Pajerski (Pat. No.: US 8,901,244; Date of Patent: Dec. 2, 2014) applied to claim 1 above, and further in view of Jama (Honors Thesis: Effectiveness of a Novel Porphyrin Exhibiting Dark Toxicity Against the Model Organism Mycobacterium smegmatis April 2017).

	However, in the same field of endeavor of antimicrobial compounds comprising photosensitizer, Jama discloses 5,10,15,20-Tetrakis(4-methoxyphenyl)- 21H,23H-porphine tetra-p-tosylate salt or TMP as an antimicrobial (page 14).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Wainwright et al., Cho et al, Pajersk and Jama for the photosensitizer to be 5,10,15,20-Tetrakis(4-methoxyphenyl)- 21H,23H-porphine tetra-p-tosylate salt  (TMP) as disclosed by Jama as a matter of a simple substitution of one known photosensitizer for another to yield predicable results and a reasonable expectation of sucess, as instantly claimed.  One of ordinary skill would be motivated to include 
5,10,15,20-Tetrakis(4-methoxyphenyl)- 21H,23H-porphine tetra-p-tosylate salt or TMP as TMP was able to reach bacterial through biofilm layer and kill the vast majority of bacterial cells as disclosed by Jamu (page 14).  One who would have practiced this invention would have had reasonable expectation of success because Wainwright had already disclosed a bactericidal surface layer comprising a polymer resin and a photosensitizer (abstract); wherein the polymer comprises urethane acrylate (page 228, column 1 section 2), while Jama discloses the particular photosensitizer effective in killing bacterial 5,10,15,20-Tetrakis(4-methoxyphenyl)- 21H,23H-porphine tetra-p-tosylate salt or TMP.  It would have only required routine experimentation to simply substitute on photosensitizer for another  as required by the instantly claimed invention.
prima facie obvious to one of ordinary skill at the time of filing.

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617